Name: 2006/936/EC: Commission Decision of 14 December 2006 on the clearance of the accounts of certain paying agencies in Germany and the United Kingdom concerning expenditure financed by the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section, for the 2003 financial year (notified under document number C(2006) 6506)
 Type: Decision_ENTSCHEID
 Subject Matter: accounting;  EU finance; NA;  economic geography
 Date Published: 2006-12-15

 15.12.2006 EN Official Journal of the European Union L 355/107 COMMISSION DECISION of 14 December 2006 on the clearance of the accounts of certain paying agencies in Germany and the United Kingdom concerning expenditure financed by the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section, for the 2003 financial year (notified under document number C(2006) 6506) (Only the German and English texts are authentic) (2006/936/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (1), and in particular Article 7(3) thereof, After consulting the Fund Committee, Whereas: (1) Commission Decisions 2004/451/EC (2) and 2005/738/EC (3) cleared, for the 2003 financial year, the accounts of all the paying agencies except for the German paying agency Bayern-Umwelt and the British paying agencies DARD and NAW. (2) Following the transmission of new information by Germany and the United Kingdom, and after additional checks, the Commission can now take a decision on the integrality, accuracy and veracity of the accounts submitted by the German paying agency Bayern-Umwelt and the British paying agencies DARD and NAW. (3) In clearing the accounts of the German and British paying agencies concerned, the Commission must take account of the amounts already withheld from Germany and the United Kingdom on the basis of Decision 2004/451/EC and Decision 2005/738/EC. (4) In accordance with the second subparagraph of Article 7(3) of Regulation (EC) No 1258/1999, this Decision does not prejudice to decisions adopted subsequently by the Commission excluding from Community financing expenditure not effected in accordance with Community rules, HAS ADOPTED THIS DECISION: Article 1 The accounts of the German paying agency Bayern-Umwelt and the British paying agencies DARD and NAW concerning expenditure financed by the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section, for the 2003 financial year are hereby cleared. The amounts which are recoverable from, or payable to, each of the Member States concerned pursuant to this Decision are set out in the Annex. Article 2 This Decision is addressed to the Federal Republic of Germany and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 14 December 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 103. (2) OJ L 193, 1.6.2004, p. 102. (3) OJ L 276, 21.10.2005, p. 58. ANNEX CLEARANCE OF ACCOUNTS OF PAYING AGENCIES 2003 FINANCIAL YEAR Amount to be recovered from or paid to the Member State MS Expenditure in the 2003 financial year Reductions and suspensions for the entire financial year Total including suspensions and reductions Advances paid to the Member State for the financial year Amount to be recovered from ( ) or paid to (+) the Member State Amount recovered from ( ) or paid to (+) the Member State under Decision 2004/451/EC Amount recovered from ( ) or paid to (+) the Member State under Decision 2005/738/EC Amomunt to be recovered from ( ) or paid to (+) the Member State under this Decision (1) cleared disjoined Total a + b = expenditure declared in the annual declaration = expenditure declared in the monthly declaration a b c = a + b d e = c + d f g = e  f h i j = g  h  i DE EUR 5 843 458 385,40 0,00 5 843 458 385,40  332 346,61 5 843 126 038,79 5 843 311 780,61  185 741,82  185 741,82 0,00 0,00 UK GBP 2 651 252 709,66 0,00 2 651 252 709,66 33 953 582,84 2 617 299 126,82 2 639 372 167,88 22 073 041,06 22 427 320,95 219 475,18 134 804,71 1. For calculating the amount to be recovered from or paid to the Member State, the amount considered is either the total of the annual declaration for cleared expenditure (column a) or the aggregate of the monthly declarations for disjoined expenditure (column b). 2. The reductions and suspensions are those taken into account in the system of advances, to which are added, in particular, corrections for failure to meet the payment deadlines established in August, September and October 2003. MS 05070106 (ex-1a) 05070108 (ex-1b) Total (= j) k l m = k + l DE EUR 0,00 0,00 0,00 UK GBP 131 054,59 3 750,12 134 804,71 3. Nomenclature 2007: 05070106, 05070108. (1) Applicable exchange rate: Article 7(2) of Regulation (EC) No 883/2006.